NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

In re: MARY KAY DUFFIE,                         No. 17-36010

             Debtor,                            D.C. No. 2:15-cv-00034-BMM
______________________________

MARY KAY DUFFIE,                                MEMORANDUM*

                Plaintiff-Appellant,

 v.

STEVE GOTCHER; SHARON GOTCHER,

                Defendants-Appellees.

                   Appeal from the United States District Court
                           for the District of Montana
                    Brian M. Morris, District Judge, Presiding

                             Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Mary Kay Duffiè appeals pro se from the district court’s order affirming the

bankruptcy court’s judgment excepting $88,348.61 for appellees from Duffiè’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
bankruptcy discharge. We have jurisdiction under 28 U.S.C. §§ 158(d)(1) and

1291. We review de novo a district court’s decision on appeal from a bankruptcy

court and apply the same standard of review applied by the district court. In re JTS

Corp., 617 F.3d 1102, 1109 (9th Cir. 2010). We affirm.

      The bankruptcy court properly granted appellees an exception from Duffiè’s

bankruptcy discharge because appellees demonstrated by a preponderance of the

evidence that Duffiè intentionally made false representations to obtain their

agreement to make monetary payments to Duffiè; the appellees justifiably relied on

those misrepresentations and made such payments; and they sustained damages as

a result. See 11 U.S.C. § 523(a)(2)(A) (prohibiting the discharge of any

enforceable obligation for money, property, services, or credit that was obtained by

fraud, false pretenses, or false representations); In re Sabban, 600 F.3d 1219, 1221

(9th Cir. 2010) (discussing the five elements a creditor must establish by a

preponderance of the evidence to demonstrate a claim of non-dischargeability

under § 523(a)(2)(A)).

      The bankruptcy court did not abuse its discretion in denying on the basis of

appellee Steve Gotcher’s demonstrated hearing issues Duffiè’s motion to appear at

trial via videoconference. See S. Cal. Edison Co. v. Lynch, 307 F.3d 794, 807 (9th

Cir.) (stating standard of review and holding that courts have “inherent power” to

control their dockets).


                                          2                                     17-36010
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Duffiè’s motion to transmit physical exhibits (Docket Entry No. 23) is

denied.

      AFFIRMED.




                                          3                                       17-36010